Citation Nr: 1746164	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2007 to August 2008.  He also served with the National Guard from March 2009 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Buffalo Education Center's development of the claim does not satisfy VA's duty to assist the appellant in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2016).  Specifically, following a review of the record the Board finds that any decision issued by the Board for Correction of Naval Records in response to the appellant's August 2013 DD Form 149, "Application for Correction of Military Record" is not of record.  Similarly, a copy of the appellant's May 5, 2010 statement in support of his June 2010 DD Form 149 is not of record.  These records are relevant in determining the character and narrative of the appellant's discharge, a factor which is material to his claim.  As such, further development is needed to comply with the duty to assist.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to secure all pertinent military personnel records, including the decision by the Board for Correction of Naval Records to the appellant's August 2013 DD Form 149 application, as well as a copy of the appellant's May 5, 2010 statement in support of his June 2010 DD Form 149.  

If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  After the requested development has been completed, the RO should review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




